 

A.M. CASTLE & CO. - 8-K [cas-8k_120816.htm]

Exhibit 10.3

 

AMENDMENT NO. 1 TO THE INTERCREDITOR AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE INTERCREDITOR AGREEMENT (this “Amendment No. 1”) is
entered into as of December 8, 2016, by and among Cantor Fitzgerald Securities,
in its capacity as administrative and collateral agent for the First Lien
Secured Parties (in such capacity, the “First Lien Agent” as hereinafter further
defined), U.S. Bank National Association, a national banking association, in its
capacity as trustee and collateral agent for the Second Lien Secured Parties (in
such capacity, the “Second Lien Agent”) and U.S. Bank National Association, a
national banking association, in its capacity as trustee and collateral agent
for the New Convertible Notes Secured Parties (in such capacity, the “New
Convertible Notes Collateral Agent”).

 

RECITALS:

 

WHEREAS, Wells Fargo Bank, National Association in its capacity as agent acting
for and behalf of the lenders under the Original First Lien Facility (as
hereinafter defined), the Second Lien Agent and the New Convertible Notes Agent
are party to an amended and restated intercreditor agreement dated as of
February 8, 2016 (as may be amended, supplemented or otherwise modified from
time to time) (the “Intercreditor Agreement”).

 

WHEREAS, A.M. Castle & Co. and certain of its affiliates as borrowers and as
guarantors entered into a senior secured revolving credit facility with, among
others, Wells Fargo Bank, National Association in its capacity as agent acting
for and on behalf of the lenders under such facility, dated as of December 15,
2011 (and as amended from time to time) (the “Original First Lien Facility”).

 

WHEREAS, Borrowers (as hereinafter defined) and Guarantors (as hereinafter
defined) have entered into a senior secured term loan facility and delayed draw
term loan facility with, among others, the First Lien Agent in its capacity as
agent acting for and on behalf of the First Lien Lenders (as hereinafter
defined), dated as of December 8, 2016 (the “Refinancing First Lien
Facilities”).

  

WHEREAS, Borrowers are refinancing and replacing the Original First Lien
Facility with the Refinancing First Lien Facilities.

 

WHEREAS, the First Lien Agent has entered into a joinder and acknowledgment
agreement with the Second Lien Agent and the New Convertible Notes Collateral
Agent, dated as of December 8, 2016, pursuant to which the First Lien Agent
agrees to be bound by the provisions of the Intercreditor Agreement.

 

WHEREAS, in consideration of the foregoing, the First Lien Agent, the Second
Lien Agent and the New Convertible Notes Collateral Agent hereby agree that the
Intercreditor Agreement shall be amended to reflect and permit the refinancing
of the Original First Lien Facility by the Refinancing First Lien Facilities.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the terms and provisions of this Amendment
No. 1 and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

1.Existing Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings set forth in the Intercreditor Agreement.

 



 

 

 

2.Additional Definition. As used herein the following term shall have the
meaning given to it below and Section 1.1 of the Intercreditor Agreement is
hereby amended to include, in addition and not in limitation, the following
definitions:

 

“Distressed Debt Lenders” shall mean lenders, funds and financial institutions
that provide loans to and trade in loans of distressed companies as their
primary business activity.

 

“Original First Lien Loan Agreement” shall mean the senior secured revolving
credit facility with, among others, Wells Fargo Bank, National Association in
its capacity as agent acting for and on behalf of the lenders under such
facility, dated as of December 15, 2011 (and as amended from time to time).

 

3.Amendments to Definitions.

 

(a)The definition of “Borrowers” in Section 1.1 of the Intercreditor Agreement
is hereby amended by deleting the words “the US Borrowers” and replacing them
with “Borrowers”.

 

(b)The definition of “First Lien Agent” in Section 1.1 of the Intercreditor
Agreement is hereby amended by deleting the words “Wells Fargo Bank, National
Association, a national banking association,” and replacing them with “Cantor
Fitzgerald Securities”.

 

(c)The definition of “First Lien Loan Agreement” in Section 1.1 of the
Intercreditor Agreement is hereby amended by deleting such definition in its
entirety and replacing it with the following:

 

“First Lien Loan Agreement” shall mean the Credit and Guaranty Agreement, dated
as of December 8, 2016, by and among the Borrowers, the Guarantors, the First
Lien Agent and the First Lien Lenders, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

 

(d)The definition of “Triggering Event” in Section 1.1 of the Intercreditor
Agreement is hereby amended by deleting clause (c) of that definition in its
entirety and replacing it with the following:

 

[“(c) [intentionally reserved],”

 

4.Other Amendments.

 

(a)Section 9.4 of the Intercreditor Agreement is hereby amended by deleting
clause (a)(i) in its entirety and replacing it with the following:

 

“(i) amend the “Applicable Margins” or similar component of the interest rate
under the First Lien Loan Agreement (or any facility refinancing the First Lien
Loan Agreement) in a manner that would result in the total yield on the First
Lien Debt (A) in the case of floating rate First Lien Debt provided by a
Distressed Debt Lender, to exceed by more than two (2%) percent per annum the
total yield on the First Lien Debt that is calculated as if the highest level of
the pricing grid set forth in the “Applicable Margins” or similar component of
the interest rate under the Original First Lien Loan Agreement were in effect on
the date hereof, (B) in the case of fixed rate First Lien Debt provided by a
Distressed Debt Lender, to exceed 4.5% per annum, (excluding in each case
increases resulting from the accrual or payment of interest at the default
rate), (c) in the case of floating rate First Lien Debt provided by lender which
is not a Distressed Debt Lender, to exceed by more than six (6%) percent per
annum the total yield on the First Lien Debt that is calculated as if the
highest level of the pricing grid set forth in the “Applicable Margins” or
similar component of the interest rate under the Original First Lien Loan
Agreement were in effect on the date hereof, (D) in the case of fixed rate First
Lien Debt provided by a lender other than a Distressed Debt Lender, to exceed
8.5% per annum, (excluding in each case increases resulting from the accrual or
payment of interest at the default rate); it being noted, however, that the
Junior Lien Secured Parties have consented to the interest rate payable under
the senior secured term loan facility and delayed draw term loan facility
between, among others, the Borrowers, the Guarantors and the First Lien Agent,
dated as of December 8, 2016,”

 



 

 

 

(b)A new section is added to the Intercreditor Agreement immediately after
Section 9.18:

 

9.19. Concerning the First Lien Agent. Cantor Fitzgerald Securities is entering
into this Intercreditor Agreement solely in its capacity as administrative and
collateral agent pursuant to the First Lien Loan Agreement and not in its
individual or corporate capacity. In acting hereunder, the First Lien Agent
shall be entitled to all of the rights, privileges and immunities set forth in
the First Lien Loan Agreement and the Credit Documents (as defined in the First
Lien Loan Agreement), whether or not expressly set forth herein.

 

(c)The notice address for the First Lien Agent, as set forth in Section 9.9 of
the Intercreditor Agreement, is hereby amended by deleting the existing First
Lien Agent notice address in its entirety and replacing it with the following:

 

First Lien Agent:

 

300 Avenue of the Champions, Suite 110 Palm Beach Gardens, FL 33418

Attn: N. Horning (A.M. Castle)

Telecopier: (646) 219-1180

 

With a copy to its Principal Office at:

900 West Trade Street, Suite 725

Charlotte, NC 28202

Attn: B. Young (A.M. Castle)

Telecopier: (646) 390-1764

 

with copies to:

 

Shipman & Goodwin LLP

One Constitution Plaza

Hartford, CT 06103

E-mail: NPlotkin@goodwin.com

Attention: N. Plotkin

 



 

 

 

5.New Collateral and Guarantors. The Second Lien Agent acknowledges that (i)
HY-Alloy Steels Company and Keystone Service, Inc. have been added as Guarantors
under the First Lien Documents and that those new Guarantors have granted and
perfected a security interest in substantially all of such Guarantors’ assets
and (ii) the First Lien Documents require the inclusion of certain foreign
subsidiaries of the Borrower as Guarantors under the First Lien Documents and
that those new foreign Guarantors will grant and perfect a security interest in
substantially all of such foreign Guarantors’ assets. Notwithstanding Section
2.5(a) of the Intercreditor Agreement, upon the inclusion of such Guarantors and
the granting and perfecting of such security interests to the First Lien Agent
under the First Lien Documents, the First Lien Agent hereby consents to the
inclusion of such Guarantors and the granting and perfecting of such security
interests in the assets of the Guarantors to the Second Lien Agent under the
Second Lien Documents.

 

6.Reference to and Effect on the Intercreditor Agreement. This Amendment No. 1
constitutes the entire agreement of the parties with respect to the subject
matter hereof and thereof, and supersedes all prior oral or written
communications, memoranda, proposals, negotiations, discussions and commitments
with respect to the subject matter hereof. Except as expressly amended pursuant
hereto or thereto, no other amendments, modifications or waivers to the
Intercreditor Agreement are intended or implied, and in all other respects the
Intercreditor Agreement is specifically ratified, restated and confirmed by all
parties hereto as of the date hereof. To the extent that any provisions of the
Intercreditor Agreement are inconsistent with any provisions of this Amendment
No. 1, the provisions of this Amendment No. 1 shall prevail.

 

7.Governing Law. The validity, construction and effect of this Amendment No. 1
shall be governed by the internal laws of the State of New York but excluding
any principles of conflicts of law or any other rule of law that would result in
the application of the law of any jurisdiction other than the laws of the State
of New York.

 

8.Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment No. 1. Any party delivery an
executed counterpart of this Amendment No. 1 by telefacsimile or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment No. 1.

 

[Signature page to follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 as of
the date first written above.



      FIRST LIEN AGENT         CANTOR FITZGERALD SECURITIES   as First Lien
Agent         By: /s/ James Bond         Name: James Bond   Title: Chief
Operating Officer         SECOND LIEN AGENT         U.S. BANK NATIONAL
ASSOCIATION,   as Second Lien Agent         By: /s/ Raymond S. Haverstock      
  Name: Raymond S. Haverstock   Title: Vice President         NEW CONVERTIBLE
NOTES COLLATERAL AGENT         U.S. BANK NATIONAL ASSOCIATION,   as New
Convertible Notes Collateral Agent         By: /s/ Raymond S. Haverstock        
Name: Raymond S. Haverstock   Title: Vice President  



 

[Signature page to Amendment No.1 to the Intercreditor Agreement]

 



 

 

 

ACKNOWLEDGMENT AND AGREEMENT

 

Each of the undersigned hereby acknowledges and agrees to the representations,
terms and provisions of this Amendment No. 1 among Cantor Fitzgerald Securities
as the First Lien Agent, U.S. Bank National Association as the Second Lien Agent
and US. Bank National Association as the New Convertible Notes Collateral Agent.
By its signature below, each of the undersigned agrees that it will, together
with its successors and assigns, be bound by the provisions hereof.

 

Each of the undersigned acknowledges and agrees that: (i) although it may sign
this Amendment No. 1 it is not a party hereto and does not and will not receive
any right, benefit, priority or interest under or because of the existence of
Amendment No. 1, (ii) in the event of a breach by the undersigned of any of the
terms and provisions contained in Amendment No. 1, such a breach shall
constitute a First Lien Event of Default and a Junior Lien Event of Default and
(iii) it will execute and deliver such additional documents and take such
additional action as may be necessary or desirable in the opinion of any Secured
Party to effectuate the provisions and purposes of Amendment No. 1.

 

[Signature page to follow]

 

 

 

 



      GRANTORS:         A.M. CASTLE & CO.         By: /s/ Patrick R. Anderson  
      Name: Patrick R. Anderson   Title: Chief Financial Officer         A.M.
CASTLE & CO. (CANADA) INC.         By: /s/ Patrick R. Anderson         Name:
Patrick R. Anderson   Title: Director, Vice President – Finance, Chief Financial
Officer and Treasurer       KEYSTONE TUBE COMPANY, LLC         By: /s/ Patrick
R. Anderson         Name: Patrick R. Anderson   Title: Treasurer  



 

[Acknowledgment to Amendment No.1 to the Intercreditor Agreement]

 



 

 

 